

Exhibit 10.9
AMENDMENT TO EXECUTIVE CHANGE OF CONTROL AGREEMENT
This AMENDMENT TO EXECUTIVE CHANGE OF CONTROL AGREEMENT, effective Jan 2, 2019
is by and between CIRCOR International, Inc., a Massachusetts corporation (the
“Company”) and Sumit Mehrotra (the “Executive”).
WHEREAS, the Company and the Executive entered into an executive Change of
Control agreement made as of October 26, 2016 (the “Agreement”);
WHEREAS, the parties desire to amend the Agreement to provide for accelerated
vesting of equity awards granted after March 02, 2019 only on an employment
termination by the Executive for Good Reason or by the Company without Cause
following a Change of Control (each as defined in the Agreement), and not the
occurrence of a Change of Control without an employment termination.
NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:
1.    Section 3(a)(ii) is hereby amended by replacing the semicolon therein with
a period and adding the following immediately following such period:


“Notwithstanding the preceding provisions of this paragraph (ii), stock options,
other stock-based awards and restricted stock units granted after March 02, 2019
shall accelerate and become exercisable and non-forfeitable in accordance with
the provisions of paragraph (iii) of this Section 3(a), rather than this
paragraph (ii);”


2.    A new Section 3(a)(iii) is hereby added immediately following existing
Section 3(a)(ii) to read as follows, and existing section references are
appropriately renumbered:
“This paragraph (iii) shall apply with respect to stock options, other
stock-based awards and restricted stock units granted after March 02, 2019. All
stock options and other stock-based awards granted to the Executive by the
Company shall immediately accelerate and become exercisable or non-forfeitable
if, within twelve (12) months after the occurrence of the first event
constituting a Change in Control, the Executive’s employment is terminated by
the Company without Cause or Executive terminates the Executive’s employment for
Good Reason. In addition, all restricted stock units held by the Executive
pursuant to the Management Stock Purchase Plan shall become fully vested upon
such employment termination and the Executive shall be entitled to receive the
shares of stock represented by such restricted stock units. Executive shall also
be entitled to any other rights and benefits with respect to stock related
awards, to the extent and upon the terms, provided in the employee stock option
or incentive plan or any agreement or other instrument attendant thereto
pursuant to which such options or awards were granted; and”


Signature Page to Follow
3.    The Agreement otherwise remains in full force and effect as to all other
provisions under said Agreement.




 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.


CIRCOR INTERNATIONAL, INC.


By: _______________________________
Name: Scott Buckhout
Title: President and CEO




EXECUTIVE


                                
By: _______________________________
Name: Sumit Mehrotra
Title: President, Industrial Group








 